 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :                         5/4/2021
LOLA DOE,                                                   :
                                                            :
                                         Plaintiff,         :
                                                            :        21-CV-3876 (VSB)
                           -against-                        :
                                                            :             ORDER
DARREN K. INDYKE and RICHARD D.                             :
KAHN, as co-executors of the estate of Jeffrey :
E. Epstein                                                  :
                                                            :
                                         Defendants. :
                                                            :
----------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of Plaintiff’s motion for leave to proceed anonymously in this case, filed

 April 30, 2021. (Doc. 3.) According to Local Rule 6.1(b), any memorandum of law in

 opposition to Plaintiff’s motion is due within 14 days after Plaintiff serves Defendants with the

 motion and accompanying materials, and any reply memorandum is due within seven days after

 service of the answering papers. To date, Plaintiff has not yet filed an affidavit of service for the

 motion to proceed anonymously. Accordingly, it is hereby:

          ORDERED that Plaintiff is directed to serve Defendants with the motion for leave and

 memorandum of law in support of that motion, and then file proof of service on the docket.

          IT IS FURTHER ORDERED that Defendants must file any response in opposition within

 14 days after Plaintiff effectuates service, and Plaintiff must file any reply memorandum within

 seven days after Defendants serve any answering papers.

 SO ORDERED.
Dated:   May 4, 2021
         New York, New York   ________________________________
                              VERNON S. BRODERICK
                              United States District Judge
